DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/9/20/21 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the cited prior art either alone or in combination, fail to anticipate or render obvious, an electronic apparatus comprising: a plurality of processing devices; a controller configured to control power supply to each of the plurality of processing devices; and a memory that stores a time-out time for each of the plurality of processing devices and an extension time for processing executed by the plurality of processing devices, each of the plurality of processing devices including first circuitry configured to: detect an occurrence of an abnormality; transmit an abnormality occurrence notification to the controller in response to detecting the occurrence of the abnormality; transmit a preparation completion notification to the controller in response to completion of preparation for restart; and transmit an extension request of the time-out time to the controller in response to determining that the preparation completion notification is not to be transmitted to the controller within the time-out time, the controller further including second circuitry configured to: based on reception of the abnormality occurrence notification, transmit a restart preparation instruction to a rest of the plurality of processing devices other than a transmission source of the abnormality occurrence notification; wait for the preparation completion notification in response to transmission of the restart preparation instruction, from each of the plurality of processing devices until an elapse of the time-out time; power off and restart each of the plurality of processing devices in response to one of: a) reception of the preparation completion notification from all of the plurality of processing devices before the elapse of the time-out time, and b) the elapse of the time-out time; and extend the time-out time by the extension time in response to reception of the extension request; and power off and restart each of the plurality of processing devices in response to one of: c) reception of the preparation completion notification from all of the processing devices before an elapse of the extension time, and d) the elapse of the extension time; as defined in the specification, in combination with all other limitations in the claim as defined by applicant.
Claims 2-9 depend on claim 1, thus are allowable for the same reasons stated above.
Claims 10 and 11 recite similar limitations as claim 1, thus are allowable for the same reasons stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sunagawa (US 2017/0264767, cited in IDS filed 9/9/2021 teaches an electronic apparatus that detects occurrences of errors and controls restarts. 
Yamamoto (US 10585755) teaches an electronic apparatus that actively monitors for abnormalities in a CPU comprising a plurality of cores.
 Takatani (US 2015/0062614) teaches an image forming apparatus in which a first a first CPU monitors whether a second CPU is normal and to execute a reset if not normal. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT YIP whose telephone number is (571)270-5244. The examiner can normally be reached 9:30-5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KENT YIP/Primary Examiner, Art Unit 2672